Title: To George Washington from Betty Washington Lewis, 25 September 1792
From: Lewis, Betty Washington
To: Washington, George



My Dear Brother
Sepbr 25th 1792

My Indisposition for some time Past prevented my writing to you when Howell did, finding my self better to day, I shall endeavour to answer your request of my takeing Harriot to stay with me this winter. I shall have no objection to her being with me, if she comes well cloath’d or Provided to get them, that she may appear tolerable for I can assure you it was not so while with me before, by which means she was prevented frequently from appearing in publick—when it would have been my wish she should.
A Little money laid out in cloaths at this time may be an advantage—I am sorry it will not be in my Power to advance any, haveing at this time three of my Grandchildren to support, and god knows from every Account but I may expect as many more shortly, [(]Fieldings is so distrest that his Childrer would go naked if it was not for the assistance I give him) I am happy to hear by Howell that you and my Sister keep in good health, I sincerely

wish a continuance of it, I never had a more Sickly family in my life, than I have had this fall. I shall set out in a few day’s to see my Daughter Carter in Albermarl, I think the change of air may be of service[.] I shall return in a few weeks, when I shall be glad to see Harriot Present my Love to my Sister and the rest of the family, and Except the sincere good wishis of your Affe⟨c⟩et. Sister

Betty Lewis

